      Case 3:20-cv-01043-RJD Document 1 Filed 10/02/20 Page 1 of 3 Page ID #1




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF ILLINOIS

JIRUSHAYA HOGAN,                                )
                                                )
         Plaintiff,                             )
                                                )
vs.                                             )       Case No.
                                                )
STANFORD GALLION and                            )
GROENDYKE TRANSPORT, INC.,                      )
                                                )
         Defendants.                            )       JURY TRIAL DEMANDED

                                      NOTICE OF REMOVAL

         COMES NOW Defendant, Groendyke Transport, Inc., by and through its attorneys,

Roberts Perryman, P.C., and hereby files its Notice of Removal stating the following:

                                          INTRODUCTION

         1.      A civil action has been commenced and is now pending the Circuit Court of

Madison County, State of Illinois, Case No. 2020L001240, wherein Jirushaya Hogan is the

Plaintiff and Groendyke Transport, Inc. and Stanford Gallion are the Defendants.

         2.      This action is a civil action wherein Plaintiff has made claims for damages as a

result of Defendants’ alleged negligence in connection with a motor vehicle accident that allegedly

occurred on July 19, 2020.

         3.      Defendant Groendyke Transport, Inc. has been served with Plaintiff’s Complaint

and consents to removal.

         4.      Defendant Stanford Gallion has been served with Plaintiff’s Complaint and

consents to removal.

                             DIVERSITY OF CITIZENSHIP EXISTS

         5.      This action is a civil action, of which the United States District Courts have original

jurisdiction pursuant to 28 U.S.C. § 1332, and is one which may be removed to this Court by
   Case 3:20-cv-01043-RJD Document 1 Filed 10/02/20 Page 2 of 3 Page ID #2




Defendant pursuant to 28 U.S.C. § 1441, and this is a civil action proceeding involving diversity

of citizenship.

          6.      Plaintiff Jirushaya Hogan is a citizen of the State of Illinois.

          7.      Defendant Groendyke Transport, Inc. is an Oklahoma corporation with its principal

place of business in Oklahoma.

          8.      Defendant Stanford Gallion is a citizen of the State of Missouri.

                  THE AMOUNT IN CONTROVERSY HAS BEEN SATISFIED

          9.      The amount in controversy exceeds $75,000.00 exclusive of interest and costs.

Plaintiff is claiming temporary and permanent injuries and claims to have incurred medical, doctor

and hospital bills. She also claims she will continue to incur future medical, doctor and hospital

bills in an effort to be treated for her injuries. Therefore, Defendant believes the amount in

controversy requirement is satisfied.

                               NOTICE OF REMOVAL IS TIMELY

          10.     Less than thirty (30) days have elapsed since receipt of said initial pleadings by

Defendant, Groendyke Transport, Inc.

          11.     Defendant Stanford Gallion been served with Plaintiff’s Complaint and has

consented to this removal. Defendant has filed Defendant Gallion’s Consent with its removal

papers.

          12.     Defendant files herewith a copy of all process, pleadings, and order served upon it

in this action. See Exhibit A.

          WHEREFORE, Defendant, Groendyke Transport, Inc. prays the Court to accept its Notice

for Removal, and make and enter such orders as may be necessary to effect the complete removal

of this action from the Circuit Court of Madison County, State of Illinois, to the United States



                                                Page 2 of 3
   Case 3:20-cv-01043-RJD Document 1 Filed 10/02/20 Page 3 of 3 Page ID #3




District Court for the Southern District of Illinois, and that further proceedings be discontinued in

the State Court and all future proceedings be held in this Court, as the laws in such case provide.


                                              Respectfully submitted,

                                              ROBERTS PERRYMAN, P.C.



                                              /s/ Ted L. Perryman
                                              Ted L. Perryman, #02179504
                                              Korissa M. Zickrick, #06285055
                                              Rachel L. Capel, #6312427
                                              1034 S. Brentwood, #2100
                                              St. Louis, Missouri 63117
                                              (314) 421-1850 Telephone
                                              (314) 421-4346 Fax
                                              tperryman@robertsperryman.com
                                              kzickrick@robertsperryman.com
                                              rcapel@robertsperryman.com
                                              Attorneys for Defendant Groendyke Transport,
                                              Inc.



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing has been filed upon the Court’s
electronic filing system this 2nd day of October 2020 to:

Lanny Darr
Darr Law Offices, Ltd.
307 Henry Street, Suite 406
Alton, IL 62002
Phone: (618) 208-6828
Fax: (618) 433-8519
darr@darrfirm.com
Attorney for Plaintiff


                                                      /s/ Ted L. Perryman




                                            Page 3 of 3
